Mr. Justice Barnes delivered the opinion of the court. 4. Fbauds, Statute of, § 68*—what contracts are in writing. A policy of indemnity insurance which plainly indicates the parties and their obligations and is complete without resort to parol evidence is to be regarded as a contract in writing, though not signed by the insured, where the insured accepted it and assented to and acted on its terms. 5. Teiai, § 199*—when directed verdict unauthorized. Where, in an action for premiums on an employer’s liability insurance policy, an issue of fact arises as to the amount of wages, on which the premium is based, and a witness for' plaintiff, defendant’s former bookkeeper, testified from private memoranda of the pay rolls kept by him as to such amount, and a witness for defendant, who reported the pay rolls from which the premiums were computed, testified they were correct, a verdict is improperly directed for plaintiff.